CONCURRING STATEMENT BY
KELLY, J.:
¶ 1 I join the majority but write separately because I believe the trial court should not have instructed the jury “a physician is not liable for a mere error of judgment.” The majority recognizes this case involves two medical judgments by Dr. Jacks, his May 7th diagnosis of Mr. Blicha and his May 11th attempt to contact Mr. Blicha after receiving the test results. The question for the jury was whether Dr. Jacks made these medical judgments with the degree of care normally exercised in the medical profession. This case did not involve errors of judgment apart from the aforementioned medical judgments. Thus, the court did not need to distinguish between a medical judgment and a “normal” error in judgment, and doing so may have injected unnecessary confusion into a relatively straight-forward issue. Despite my concern about this small portion of the charge, however, I agree with the majority that the charge as a whole adequately and clearly instructed the jury on the issues of *1221the case. Accordingly, I concur in the result.